JUSTICE GEOMETER, dissenting: I believe that defendant’s brief delay in proceeding through the green light at the intersection did not constitute a sufficient basis for the arresting officer to stop defendant’s vehicle. Accordingly, I respectfully dissent. First, I believe that the majority’s conclusion that the investigatory stop in this case was warranted is based on a flawed interpretation of section 11 — 306(a)(1) of the Illinois Vehicle Code (Code) (625 ILCS 5/11 — 306(a)(1) (West 2000)). Section 11 — 306(a)(1) of the Code (625 ILCS 5/11 — 306(a)(1) (West 2000)) is entitled “Traffic-control signal legend” and provides: “Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. Vehicular traffic, including vehicles turning right or left, shall yield the right of way to other vehicles and to pedestrians lawfully within the intersection or an adjacent . crosswalk at the time such signal is exhibited.” 625 ILCS 5/11— 306(a)(1) (West 2000). I find nothing in the plain language of section 11 — 306(a)(1) regarding a time limit within which a motorist must enter an intersection after the traffic signal becomes green. The majority concedes as much, but reads into the statute a requirement that section 11 — 306(a)(1) permits a driver only “a reasonable period of time to react to the signal change and ascertain that it is safe to proceed.” 344 Ill. App. 3d at 1062. However, when the language of a statute is plain and unambiguous, courts will not read in exceptions, limitations, or other conditions. People v. Braman, 327 Ill. App. 3d 1091, 1094 (2002). Moreover, given the penal nature of the statute at issue, it is to be strictly construed in favor of an accused, and nothing should be taken by intendment or implication beyond the obvious or literal meaning of the statute. People v. Lavallier, 187 Ill. 2d 464, 468 (1999). The majority ignores these rules of construction. Simply put, the plain language of the statute does not require a motorist to enter an intersection within a specified time frame after the traffic signal turns green. The majority also suggests that section 11 — 306(a)(1) of the Code requires a motorist to proceed in some manner when a light changes from red to green. In support of this position, the majority cites to R. L. Polk & Co. v. Ryan, 296 Ill. App. 3d 132, 140 (1998), for the proposition that whenever the rights of the public are involved, statutory language importing permission or authority may be read as mandatory. 344 Ill. App. 3d at 1062. However, because we are dealing with a statute that is penal in nature, the statute should be narrowly construed. See Trinity Universal Insurance Co. v. O’Connor, 113 Ill. App. 3d 560, 563 (1983). The majority states that my reading of section 11 — 306(a)(1) leads to an “absurd result.” 344 Ill. App. 3d at 1063. According to the majority, under my interpretation of the statute “cars may stop indefinitely at an intersection.” 344 Ill. App. 3d at 1063. The majority interprets section 11 — 306(a)(1) as if it were the only statute that would prevent a motorist from sitting for a prolonged period at a green light. My stance is simply that standing at a green light for a prolonged period of time does not violate section 11— 306(a)(1). I note that, generally, a stop for a minor traffic violation is considered a Terry stop (Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968)). People v. Isaac, 335 Ill. App. 3d 129, 131 (2002). A Terry stop is permissible if, based on all the facts and circumstances, the officer has a reasonable and articulable suspicion that the suspect is committing, has committed, or is about to commit a crime. People v. Lockett, 311 Ill. App. 3d 661, 667 (2000). In Isaac, we held that in order to justify a Terry stop based on a statutory violation, the officer must reasonably believe that the driver is violating a traffic law. Isaac, 335 Ill. App. 3d at 131. In this case, it was not reasonable to believe that defendant’s delay in proceeding through the intersection constituted a violation of section 11 — 306(a)(1) of the Code, which merely provides motorists with a legend or “definition” of each signal on a traffic-control device. Finally, I note my disagreement with the majority’s assertion that the stop of defendant’s vehicle was justified based on section 11 — 1303 of the Code (625 ILCS 5/11 — 1303 (West 2000)). 344 Ill. App. 3d at 1063-64. It is true that an individual need not be charged with the offense for which the individual was stopped. People v. Sorrells, 209 Ill. App. 3d 1064, 1069 (1991). Indeed, the State may argue that probable cause exists based on facts upon which the arresting officer did not rely or even believe existed at the time of the arrest, for it is well established that probable cause is measured against an objective standard. Florida v. Royer, 460 U.S. 491, 507, 75 L. Ed. 2d 229, 242, 103 S. Ct. 1319, 1329 (1983). However, the record does not support the conclusion that defendant violated section 11 — 1303. Section 11 — 1303 provides, in pertinent part, as follows: “Except where necessary to avoid conflict with other traffic or in compliance with law or the directions of a police officer or official traffic-control device, no person shall: * * * (2) Stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge passengers: * * * d. Within 30 feet upon the approach of any flashing signal, stop sign, yield sign, or traffic control signal located at the side of a roadway[.]” 625 ILCS 5/11 — 1303 (West 2000). The plain language of this statute states that stopping within 30 feet of a traffic-control signal is unlawful. While it is true that we defer to the trial court on factual findings (see People v. Ross, 317 Ill. App. 3d 26, 29 (2000)), there is no evidence in the record as to how far defendant’s vehicle was from the intersection when the arresting officer observed it standing still. The majority claims that “[i]t can be readily inferred from the testimony presented at the hearing on the motion to suppress that defendant was the first car at the traffic fight.” 344 Ill. App. 3d at 1064. Yet, the majority does not point to any evidence in the record from which such an inference may be drawn. Moreover, I find unpersuasive the notion that the legislature intended section 11 — 1303 to apply to circumstances such as these. Admittedly, “stand,” read literally, would encompass any time a vehicle is not moving. See 625 ILCS 5/1 — 194 (West 2000) (defining “stand” or “standing” as “the halting of a vehicle, whether occupied or not, otherwise than when temporarily and actually engaged in receiving or discharging passengers”). However, I do not believe that the legislature intended to make unlawful instances where a motorist hesitates for a relatively insignificant period of time for whatever reason, be it that he or she is changing the radio station or glancing at a map, before proceeding through a green light. In short, while standing at a green light may, under certain circumstances, constitute a violation of the law, I do not believe that the evidence presented in this case demonstrated a violation of either section 11 — 306 or section 11 — 1303 of the Code. Therefore, I respectfully dissent.